DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 09/07/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150002329 A1 (hereinafter “Murad”) in view of US 20080272955 A1 (hereinafter “Yonak”).
	Claim 35: Murad teaches an antenna system, comprising: an antenna structure (e.g., see 10 in FIGS. 1A-1C; see 210 in FIG. 4, Para. 35) comprising a plurality of cells (e.g., see 11) and configured to radiate a first radio frequency beam with a first beam width (e.g., see 100’, 100, 150, 150’, Para. 11; see 400, 400’ in FIG. 6-7, Para. 39) to a surrounding environment (e.g., see FIGS. 2 and 3) using a first subset of the plurality of 
	Murad may not teach the second radio frequency beam based at least on the detected object (in the sense that there is some information or data of the detected object being utilized in radiation of the second radio frequency beam).
	However, Yonak an antenna system, comprising: an antenna structure (e.g., see FIGS. 1A-4) comprising a plurality of cells (e.g., cells of 10, 20, 30, 40, 60 or 22, 32, 42, 43, 64, cells of FIG. 6-7, see Para. 41-44, 48, 51) and configured to radiate a first radio frequency beam with a first beam width to a surrounding environment using a first subset of the plurality of cells (e.g., see beams 24, 26, 34, 36, 44, 46, A, B, C; e.g., see Para. 36); a controller coupled to the antenna structure and configured to control operational parameters of the antenna structure (e.g., the controller for controlling the different beamwidths, e.g., see Para. 47); and an object detection module coupled to the controller and configured to detect an object in the surrounding environment with the 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the controller adjusts the first radio frequency beam into the second radio frequency beam of Murad based on the detected object as taught by Yonak in order to form a more resilient radar system which may change the beam based on a detected object such as an unknown object blocking a portion of the radar forming a more robust radar system.
	Claim 36: the modified invention of Murad is such further comprising a beam direction module (e.g., the beam direction module being the instruction to switch/shift the beams such as 221 in FIG. 4 of Murad) coupled to the object detection module (e.g., as shown in FIG. 4) and configured to radiate the second radio frequency beam with the second subset of the plurality of cells based at least on an instruction signal from the object detection module (the switching of beams based on a detected object as taught by Yonak, e.g., in Para. 67, would necessarily require an instruction signal from the object detection module for the switching).

Allowable Subject Matter
Claim 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180040960 A1 (Johnson) teaches a reconfigurable holographic antenna for interference mitigation. US 20160011307 A1 (Casse) teaches an object-detection system which sweets across an entire field of view for object detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL PATEL/Examiner, Art Unit 2845